Citation Nr: 0844884	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).

In an April 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
June 2006, the Court vacated the Board's decision and 
remanded the case back to the Board for further proceedings.  
The claim was then appealed to the United States Court of 
Appeals for the Federal Circuit, which remanded the claim 
back to the Court in October 2007.  By a June 2008 decision, 
the Court again vacated the Board's April 2004 decision and 
remanded the case back to the Board for readjudication of the 
issue.  

It also appears that during the pendency of this appeal, the 
issue of entitlement to service connection for PTSD, which 
was remanded by the Board for further development in April 
2004 and March 2006, is still in the process of development.  
As this matter appears to be in remand status, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

VA outpatient treatment reports reflect that the veteran 
underwent an audiology consult in September 2000.  
Audiometric testing at this time revealed that the hearing 
threshold levels in decibels in the left ear were 20, 5, 5 
and 35 at 500, 1000, 2000 and 4000 Hertz respectively.  The 
average puretone threshold was 42 decibels for the left ear.  
Maryland CNC speech recognition score was 56 percent in the 
left ear.  

In a January 2001 VA examination, audiometric testing 
revealed that the hearing threshold levels in decibels in the 
left ear were 20, 20, 10, 55 and 70 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  The average puretone threshold 
was 38.8 decibels for the left ear.  Maryland CNC speech 
recognition score was 96 percent in the left ear.  The 
examiner concluded that the results for the left ear 
indicated normal acuity through 2000 Hertz, steeply sloping 
to a severe sensorineural hearing loss.  In a February 2001 
follow-up VA audiology consultation, the examiner reported 
the veteran was presenting with increasing difficulties in 
hearing in the left ear and an MRI would be taken to rule out 
acoustic neuroma.  In April 2001, an MRI of the brain 
revealed no abnormalities and the VA examiner diagnosed the 
veteran with noise-induced sensorineural hearing loss.

In a December 2001 Informal Hearing Presentation, the 
veteran, through his representative, indicated that his 
hearing has gotten worse.  The veteran also reported that he 
has consistently received medical treatment on an outpatient 
basis at the VA and requested that a current VA audiological 
examination be conducted.  

The Board opines that further findings relating to the 
veteran's hearing loss of the left ear are needed to evaluate 
the current severity of this disability.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007).  As the veteran was last 
examined at the VA in January 2001, almost 8 years ago, and 
the December 2008 Informal Hearing Presentation statement 
indicates a worsening of the veteran's symptoms, the Board 
finds that a current VA examination is necessary to 
adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The last VA treatment records in the file are dated in April 
2001.  Thus, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2007); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2008).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In the present appeal, the veteran was not provided with 
notice consistent with the Court's declaration in Dingess or 
Vazquez.  Thus, corrective notice can be provided on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice consistent with the 
Court's holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) with 
regard to his claim for a compensable 
rating for hearing loss of the left ear. 

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
hearing loss of the left ear, since April 
2001.  After securing any necessary 
authorizations for release of this 
information, the RO/AMC should attempt to 
obtain copies of all treatment records 
referred to by the veteran which are not 
already contained in the claims file.  

3.  The RO/AMC should schedule the veteran 
for a VA audiology examination with an 
appropriate specialist to determine the 
nature and extent of his hearing loss of 
the left ear.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examination 
report should include a detailed account of 
all symptomatology found to be present.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




